DETAILED ACTION
This Office Action is in response to applicant’s amendments and arguments submitted on November 18, 2020 for application# 15/409,967.

Claims 1, 3, 4, 6, 8, 9 and 11 are amended.
No claims are canceled.
No claims are newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. The priority date request is placed in the file for Chinese Application No. 201610816642.8 with filed on September 12, 2016.

Status of claims
Claims 1-15 are pending, of which claims 1-15 are rejected under 35 U.S.C. 103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gallant et al US 2015/0271208 A1 (hereinafter ‘Gallant’) in view of Fischer et al. US .

As per claim 1, Gallant disclose, A method for synchronizing data (Gallant: paragraph 0021: disclose updating ‘synchronize’ an operational policy ‘data’. Examiner interprets updating as synchronization. Examiner understand that the prior art is not explicit on synchronization and examiner will discuss in secondary art below) in a robot operating system (Gallant: paragraph 0044: disclose autonomous vehicle. Examiner interprets autonomous vehicle as robot), the method comprising:
detecting an operation on data being transmitted between communication processes (Gallant: paragraph 0027: disclose detecting an issue or event ‘operation’ requiring an operational policy update for at least one device in a communication system) in the robot operating system (Gallant: paragraph 0044: disclose autonomous vehicle. Examiner interprets autonomous vehicle as robot), wherein the operation comprises at least one of updating the data (Gallant: paragraph 0027: disclose policy update), deleting the data (Gallant: paragraph 0128: disclose deleted), or storing the data (Gallant: paragraph 0128: disclose added, which examiner interprets as storing the data and also examiner argues that due to word “or” the prior art need to teach only one of the limitation, not all);
determining whether the data are persistent data (Gallant: paragraph 0047: disclose updates persistent storage on the recipient device. Examiner interprets the data that is updated as persistent data), in response to positively detecting an Gallant: paragraph 0027: disclose detecting an issue or event ‘operation’ requiring an operational policy update for at least one device in a communication system) in the robot operating system (Gallant: paragraph 0044: disclose autonomous vehicle. Examiner interprets autonomous vehicle as robot).
It is noted, however, Gallant did not specifically detail the aspects of
when the data are transmitted between communication processed;
synchronizing data as recited in claim 1.
On the other hand, Fischer achieved the aforementioned limitations by providing mechanisms of
when the data are transmitted between communication processed (Fischer: paragraph 0042 and Fig, 1 Element 101: disclose a AP controller 101 between Distribution System 102 and Transceiver 103. Examiner argues that the data is transmitted between Element 102 and Element 103 through Element 101, where the data is managed);
synchronizing data (Fischer: paragraph 0046: disclose synchronism between transceiver and distribution system and other devices).
The motivation for doing so would have been to synchronizing data transmission across a variable delay interface (Fischer: Paragraph 0002).
It is noted, however, neither Gallant nor Fischer specifically detail the aspects of
transmitting in response to positively determining that the data are persistent data, a change message of the data to other communication processes in the robot operating system other than the communication processes performing the operation on 
On the other hand, Harpaz achieved the aforementioned limitations by providing mechanisms of
transmitting in response to positively determining that the data are persistent data (Harpaz: paragraph 0009: disclose offloading the persistent messaging data from the first section from FPM to one standby instance to corresponding HDD when approaching a full state, where examiner equates positively determining as reaching full state of the persistent message), a change message of the data to other communication processes (Harpaz: paragraph 00012: disclose determining which portion of the at least some of the contents is to be erased ‘change message’) in the robot operating system (Gallant: paragraph 0044: disclose autonomous vehicle. Examiner interprets autonomous vehicle as robot) other than the communication processes performing the operation on the data (Harpaz: paragraph 0012: disclosed two communication processes, the first communication process where performing the operation on the primary instance and other communication processes where performing the operation on the standby instance), to cause the other communication processes to update the persistent data based on the change message of the data (Harpaz: paragraph 0009: disclose updating the identifier of the corresponding FPM standby instance, where the communication to the standby is done by the other communication process).
Harpaz: paragraph 0003).
Gallant, Harpaz and Fischer are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Distribution System”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the systems of Gallant, Harpaz and Fischer because they are both directed to distribution systems and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Fischer and Harpaz with the method described by Gallant in order to solve the problem posed.
Therefore, it would have been obvious to combine Fischer and Harpaz with Gallant to obtain the invention as specified in instant claim 1.

As per claim 2, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Gallant disclose, wherein the determining whether the data are persistent data comprises:
determining whether a value representing data persisting of the data is True; and
determining that the data are persistent data in response to determining the value representing data persisting of the data being True (Gallant: paragraph 0097: disclose insert specified PU-script sequence into any persistent memory and paragraph 0064: disclose a include a flag information to indicate that a PU-script to be found and executed by the PUM 8. Examiner believes the Flag indication is interprets as True).

As per claim 3, most of the limitations of this claim have been noted in the rejection of claims 1 and 2 above. In addition, Gallant disclose, wherein the method further comprises, prior to the detecting an operation on the data being transmitted between the communication processes:
setting the value representing data persisting of the persistent data to True, and a value representing data persisting of non-persistent data to False (Gallant: paragraph 0077: disclose flag indicates that there is an encoded PU-script in an extension of the CRL and paragraph 0079: disclose store in non-volatile ‘persistent’ memory and it implies that the flag is not set then the encoded PU-script is not extension of the CRL).

As per claim 4, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Gallant disclose, wherein the method further comprises, prior to the detecting an operation on the data being transmitted between the communication processes:
receiving registration information of the communication process, wherein the registration information comprises at least one of an Internet Protocol (IP) address, a port number, or a communication topic (Gallant: paragraph 0064: disclose communication port and paragraph 0053: disclose signing authority ‘registration’).

As per claim 5, most of the limitations of this claim have been noted in the rejection of claims 1 and 4 above. In addition, Gallant disclose, wherein the method further comprises, after the receiving the registration information of the communication process:
receiving a communication request of the communication process; and
transmitting to the communication process registration information of a remaining communication process other than the communication process, the remaining communication process having an identical communication topic with the communication process (Gallant: paragraph 0064: disclose communication port and paragraph 0053: disclose signing authority ‘registration’ and paragraph 0044: disclose other communication PU-script include location, history or attributes of the device).

As per claim 6, Gallant disclose, An apparatus (Gallant: paragraph 0021: disclose virtual machine on the device) for synchronizing data in a robot operating system, the apparatus comprising: at least one processor; and a memory storing instructions, the instruction when executed by the at least one processor, cause the at least one processor to perform operation, the operations comprising (Gallant: paragraph 0022: disclose computer executable instructions): all the remaining limitations are similar to claim 1. Therefore, examiner rejects these limitations under the same rationale as claim 1.



As per claim 8, most the remaining limitations are similar to claim 3. Therefore, examiner rejects these limitations under the same rationale as claim 3.

As per claim 9, most the remaining limitations are similar to claim 4. Therefore, examiner rejects these limitations under the same rationale as claim 4.

As per claim 10, most the remaining limitations are similar to claim 5. Therefore, examiner rejects these limitations under the same rationale as claim 5.

As per claim 11, Gallant disclose, A non-transitory storage medium (Gallant: paragraph 0025: disclose computer readable medium) storing one or more programs, the one or more programs when executed by a device (Gallant: paragraph 0025: computer executable instructions), causing the device to perform a method for synchronizing data in a robot operating system, the method comprising: all the remaining limitations are similar to claim 1. Therefore, examiner rejects these limitations under the same rationale as claim 1.

As per claim 12, most the remaining limitations are similar to claim 2. Therefore, examiner rejects these limitations under the same rationale as claim 2.



As per claim 14, most the remaining limitations are similar to claim 4. Therefore, examiner rejects these limitations under the same rationale as claim 4.

As per claim 15, most the remaining limitations are similar to claim 5. Therefore, examiner rejects these limitations under the same rationale as claim 5.

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent US 9,210,534 B1 disclose “Location assistance in a machine to machine instant messaging system”
US Publication US 2003/0037181 A1 disclose “Method and apparatus for providing process-container platforms”
US Publication US 2011/0173294 A1 disclose “METHOD AND SYSTEM OF SYNCHRONIZING ACCOUNTING OBJECTS BETWEEN A CLIENT AND SERVER”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159